Exhibit 10.1

 

BUILD-A-BEAR WORKSHOP, INC.

Description of Build-A-Bear Workshop, Inc. Cash Bonus Program for Chiefs

 

The purpose of the Build-A-Bear Workshop, Inc. (the “Company”) Cash Bonus
Program for Chiefs (the “Program”) is to attract and retain highly qualified
executive officers, motivate these executive officers to materially contribute
to the Company’s business success, and align the interests of the Company’s
executive officers and stockholders by rewarding the executive officers for
performance based on achievement of targets established by the Compensation and
Development of the Company’s Board of Directors. The Program has been adopted
under the Company’s Third Amended and Restated 2004 Stock Incentive Plan (the
“2004 Plan”).

 

All Chiefs of the Company are eligible to participate in the Program. The cash
bonus, if any, to be paid to each Chief will be calculated by multiplying the
applicable Percentage of Base Bonus Calculation by the Base Bonus Calculation
for the respective Chief. The Base Bonus Calculation for each of the Chiefs is
determined by multiplying the Base Bonus Payout for the respective Chief by his
or her eligible base salary (which excludes items such as relocation allowances,
bonuses, stock options exercised, vested restricted stock, and performance-based
long-term cash program payments) in effect on the date of adoption of the
performance objectives for that fiscal year, as modified by any adjustment made
during the first quarter of such fiscal year (“Eligible Base Salary”). The Base
Bonus Payout for the President and Chief Executive Officer is 100% of her
Eligible Base Salary. The Base Bonus Payout for each of the other Chiefs is 50%
of his or her Eligible Base Salary.

 

The Percentage of Base Bonus Calculation is set based on the achievement of one
or more performance objectives as follows: (i) a threshold achievement of 25% of
the performance objective; (ii) a target achievement of 100% of the performance
objective; and (iii) a maximum achievement of 200% of the performance objective
(the “Achievement Levels”). The applicable performance objectives will be
established by the Committee within the first ninety (90) days of the applicable
fiscal year and will be based on one or more categories of performance measures
set forth in Section 9 of the 2004 Plan. The calculation of cash bonuses will be
interpolated to reflect performance results which fall within any of the
Achievement Levels, in the sole discretion of the Committee. This discretion
includes the ability to reduce the otherwise applicable Percentage of Base Bonus
Calculation for each Achievement Level, but in no event shall the Committee
increase the amount of compensation payable above the maximum Percentage of Base
Bonus Calculation for each Achievement Level.

 

In the event of a financial restatement impacting the applicable performance
objective after a cash bonus has been paid, the Company shall recover from the
recipient of such cash bonus the applicable amount of the cash bonus which
should not have been paid, based on the restatement of the performance
objective, plus interest at the rate determined by the Committee, from the time
Company made such cash bonus payment to the recipient until its recovery
thereof. The recovery of any cash bonus paid pursuant to the Program shall be
made in accordance with the terms of any incentive compensation recoupment or
recovery policy adopted in the future by the Company pursuant to Rule 10D-1 of
the Securities Exchange Act of 1934, as amended, and applicable rules and
regulations of the New York Stock Exchange, or any national securities exchange
on which the Company’s common stock is then-listed, to the extent that such
policy would apply to such cash bonuses.

 